Citation Nr: 0218441	
Decision Date: 12/18/02    Archive Date: 12/24/02

DOCKET NO.  01-04 107	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Pittsburgh, Pennsylvania


THE ISSUES

Entitlement to service connection for residuals of 
shrapnel wounds to the left hand with retained foreign 
bodies.

(The issue of entitlement to service connection for 
residuals of shrapnel wounds to the right hand with 
retained foreign bodies will be the subject of a later 
decision.)

(The issue of entitlement to an increased rating for 
residuals of gunshot wounds to the right ring finger and 
traumatic scar of the left leg, currently rated 10 percent 
disabling will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. Osborne, Counsel


INTRODUCTION

The veteran had active military service from July 1943 to 
March 1946.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a December 1999 
rating decision by the RO which denied service connection 
for residuals of shrapnel wounds to both hands with 
retained foreign bodies and denied an increased rating for 
residuals of gunshot wound to the right ring finger and 
for traumatic scar of the left leg, rated 10 percent 
disabling.

The Board is undertaking additional development on the 
claim of service connection for residuals of shrapnel 
wounds to the right hand with retained foreign bodies and 
for an increased rating for residuals of gunshot wound to 
the right ring finger and traumatic scar of the left leg 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 
19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903.).  After giving the notice 
and reviewing your response to the notice, the Board will 
prepare a separate decision addressing these issues.

The claim of service connection for residuals of shrapnel 
wounds to the left hand with retained foreign bodies will 
be discussed below.


FINDINGS OF FACT

The medical evidence fails to show that the veteran 
currently has residuals of shrapnel wounds of the left 
hand disability.


CONCLUSION OF LAW

A left hand disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act (VCAA)

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim 
but is not required to provide assistance to a claimant if 
there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. 
§§ 5103A, 5107(a) (West Supp. 2001); 66 Fed. Reg. 45620, 
45630-631 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.159(c)-(d)).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, 
if any, VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103 (West Supp. 2001); 66 Fed. 
Reg. 45620, 45630 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.159(b)).  

The record reflects that VA has made reasonable efforts to 
notify the appellant and his representative of the 
information and medical evidence necessary to substantiate 
his claim of service connection for residuals of shrapnel 
wounds of the left hand.  The appellant and his 
representative were provided with a copy of the appealed 
December 1999 rating decision, a January 2000 statement of 
the case, and  Supplemental Statements of the case dated 
in June 2000, 2002, February 2002, and September 2002.  
These documents provided notice of the law and governing 
regulations, as well as the reasons for the determinations 
made regarding his claim.  In April and June 2001 letters, 
the RO informed the veteran of the evidence necessary to 
substantiate his claim.  He was specifically informed of 
what evidence he needed to submit and what actions the RO 
would undertake to assist him in the development of his 
claim.  Additionally, he was given notice of the VCAA.  
Moreover, VA has also made reasonable efforts to obtain 
relevant records adequately identified by the appellant.  
Thus, under the circumstances in this case, the appellant 
has received the notice and assistance contemplated by 
law, and adjudication of the claim at this juncture poses 
no risk of prejudice to the appellant.  See, e.g., Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).


II.  Service Connection for Residuals of Shrapnel Wounds 
of the Left Hand 

Service connection may be granted for disability resulting 
from disease or injury that was incurred in or aggravated 
by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

The Board observes that the veteran alleges that he has a 
left hand disability due to sustaining a shrapnel wound 
injury to that hand.  As a combat veteran, his allegation 
of sustaining an injury to the left hand in service is 
accepted as credible.  38 U.S.C.A. § 1154(b) (West 1991); 
Collette v. Brown, 82 F.3d 389, 393 (Fed. Cir. 1996).  
Although the Board finds that the veteran suffered a left 
hand injury in service, it still must be determined 
whether the medical evidence shows a current left hand 
disability which is related to service.  See Libertine v. 
Brown, 9 Vet. App. 521, 524 (1996).  

The Board finds that the preponderance of the evidence is 
against the claim of service connection for residuals of 
shrapnel wounds to the left hand with retained foreign 
bodies.  In this regard, the Board observes that service 
medical records are negative for any complaints or 
diagnosis of a left hand disability.  The veteran's March 
1946 discharge examination noted that the veteran 
sustained a penetrating wound of the right hand and also 
injured his left leg.  The report, however, was negative 
for any complaints or diagnosis pertaining to the left 
hand.  Physical examination revealed that the veteran had 
a normal musculoskeletal system.  The Board notes that the 
claims file contains postservice medical records and 
medical statements from 1946 to 2000.  These records and 
reports are also negative for a diagnosis of a left hand 
disability. 

The veteran has not provided any medical evidence showing 
he currently has a left hand disability.  The veteran's 
assertion to this effect is insufficient for the purpose 
of establishing that he currently has a left hand 
disability.  As a lay person, the veteran is not competent 
to offer opinions regarding medical diagnosis or 
causation. If the determinative issue involves medical 
causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet.App. 91 
(1993).

In the absence of evidence of the veteran currently having 
a left hand disability, the claim of service connection 
fails.  Brammer v. Derwinski, 3 Vet.App. 223 (1992).  
Given the facts in the instant case, the Board must find 
that the preponderance of the evidence is against the 
claim; the benefit-of-the doubt doctrine is inapplicable 
and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

In summary, the medical evidence of record does not show 
that the veteran has a current left hand disability.   
Therefore, given the particular facts of this case, as 
well as the VA having complied with the necessary 
obligation to notify and assist the veteran, as mentioned 
in detail above, the Board finds that there is no 
reasonable possibility that any further assistance would 
aid in substantiating the veteran's claim for service 
connection for residuals of shrapnel wounds to the left 
hand with retained foreign bodies.  38 U.S.C.A. § 5103A 
(West Supp. 2002).



ORDER

Service connection for residuals of shrapnel wounds to the 
left hand with retained foreign bodies is denied.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

